Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 3/29/2021 has been entered.  

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In the amended paragraph [0054], line 3, “tang” should read --tangs--.
           (2) In the amended paragraph [0080], lines 6 and 9, reference numeral “188” is not found in any drawings and should be deleted.
Appropriate correction is required.

Claim Objection 
Claims 2-20 are objected to because of the following informalities: 
(1) In claim 2, lines 2-3, “both the first and second arm” is incorrect.  The phrase should read --both the first and second arms--.
(2) In claim 3, line 3, “the first and second finger handle” should read --the first finger handle and the second finger handle-- or --the first and second finger handles--.  
(3) In claim 4, lines 2-3, “the first and second jaw” should read --the first and second jaws--. 

(5) In claim 5, line 3, “the first and second jaw” should read --the first and second jaws--. 
(6) In claim 5, line 4, “a closed position” should read --the closed position--.  Note line 4 of claim 4.
(7) In claim 6, line 1, “the first and second housing grasp” should read --the first and second housing grasps--.
(8) In claims 7, 11 and 20, “adaptor” should read --adapter--.
(9) In claims 7, 12 and 20, “the first and the second shield” should read --the first and second shields--.
(10) In claim 13, line 2, “the entering” should read --entering--.
(11) In claim 19, lines 3 and 10, “arm” should read --arms--.
(12) In claim 20, lines 12 and 16, “jaw” should read --jaws--.
(13) In claim 20, lines 13 and 16, “one another” should read --each other--.
(14) In claim 20, line 14, “,.” should read --,--.
(15) In claim 20, line 17, “a closed position” should read --the closed position--.  Note line 13 of the claim. 
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)  
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
       
 

          (1) In claims 1, 19 and 20, “a first and a second distal tang blade” is vague.  Does the tool comprise one tang blade or two tang blades?  It appears the phrase should read --a first distal tang blade and a second distal tang blade--.
          (2) The scope of claims 2 and 19 is confusing because it is unclear how many terminal blades are there in the claimed tool.  Is there only one terminal blade protruding on a distal end of one of the first arm, second arm or both arms having their respective terminal blades protruding therefrom?  There is no showing in the original drawings with both arms each having a terminal blade.  Only one terminal blade 82 is shown in Fig.2.
          (3) Claims 3 and 20 do not agree with Fig.1.  As shown in the figure, the hip 58 is adjacent the second finger handle 20 only rather than adjacent both the first and second finger handles 18,20.  Further, “both the first and the second finger handle” lacks clear antecedent basis unless a first finger handle and a second finger handle are positively claimed.
          (4) In claim 7, “the distal clamp further comprises one of” is misleading because as the disclosed invention is understood, the distal clamp in Fig.4 does not comprise a graduated display 122 shown in Fig.2 or a vial opener 158 shown in Fig.1 or a gas wrench 148 shown in Fig.1 or a hex bit adapter 150 shown in Fig.1 or a first shield 76 shown in Fig.2 or a second shield 88 shown in Fig.2 or a catch 164 shown in Fig.14B or bite walls 152 shown in Fig.2 or angular wrench housing 154/156 shown in Fig.1 or a medial open wrench 184 shown in Fig.1. 

          (6) In claims 7, 12 and 20, “the first and the second shield” has no clear antecedent basis unless “a first shield” and “a second shield” are both positively claimed not just “one of”. 
          (7) The scope of claims 7 and 17 is confusion because it requires “one of” bite walls, angular wrench housing but it also requires “both” bite walls and angular wrench housing”.  It is unclear if the claims require just “one of” or “both”.  Moreover, “both bite walls and angular wrench housing” is indefinite unless “bite walls” and “angular wrench housing” are positively claimed not just “one of”.
          (8) In claims 7 and 17, “bite walls” (second occurrence) and “angular wrench” (second occurrence) are vague.  Are they in addition to “bite walls” (first occurrence) and “angular wrench” (first occurrence)? 
          (9) In claim 13, lines 2-3 do not agree with Fig.2.  As shown in the figure, the first shield 76 is on a distal region of the first arm 4 but the second shield 88 is on a distal region of the second arm 6.  The two shields are not on the same arm.
          (10) In claim 13, line 1, “the shield” is vague and indefinite.  Does it refer to the first shield or the second shield? 
          (11) In claim 20, line 12, “the first and second jaw” has no antecedent basis.
Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.       
2.       Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacLain (U.S. Patent Application Publication No. 2006/0236823).
          Regarding claim 1, MacLain discloses a multi-purpose tool (60, see Fig.4) comprising: 
          a first arm (62) and a second arm (64) attached at a pivot (16);
          a proximal clamp (104) on a proximal side of the pivot (16);
          a distal clamp (98) on a distal side of the pivot (16); and 
          a first distal tang blade (94, see Fig.6) and a second distal tang blade (96) spacing the distal clamp (98) from the pivot (16).  

Claim Rejection - 35 U.S.C. 103
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 2-7, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MacLain (U.S. Patent Application Publication No. 2006/0236823) in view of Smith (U.S. Patent Application Publication No. 2009/0000127).
          Regarding claim 2, MacLain’s multi-purpose tool (60) as set forth shows all the claimed structure except for a terminal blade.

           Thus, it would have been obvious to one skilled in the art to modify MacLain by providing a terminal blade protruding from a distal end of one of the arms (62,64) to add an additional function to the multi-purpose tool (60) as taught by Smith.       
          Regarding claim 3, MacLain’s multi-purpose tool (60) as modified shows all the claimed limitations except for a recessed knife.
          Smith teaches it is desirable to provide a multi-purpose tool (100) with a recessed knife (45) attached to a hip (40), the hip (40) being adjacent to a finger handle (12) to facilitate cutting a material by slicing action (see paragraph [0036], lines 4-10).
          In view of Smith’s teaching, it would have been obvious to one skilled in the art to further modify MacLain by providing the tool with a recessed knife attached to a hip adjacent to a finger handle (78/80) for the advantage set forth.      
          Regarding claim 4, MacLain’s distal clamp (98) includes a first jaw (100) on the first arm (62) and a second jaw (102) on the second arm (64), with each of the first and second jaws (100,102) at least partially contacting each other when the tool (60) is in a closed position.
          Regarding claim 5, MacLain’s distal clamp (98) includes a first housing grasp (86) on the first arm (62) and a second housing grasp (88) on the second arm (64), with each of the first and second jaws (100,102) at least partially contacting each other when the tool (60) is in the closed position.
Regarding claim 6, MacLain’s first and second housing grasps (86,88) form a quadrilateral shaped grasp aperture (84, see Fig.4).  
           Regarding claims 7 and 12, MacLain shows a first shield (S1, see Fig.6 as annotated below), a second shield (S2), and the first and second shields (S1,S2) on a distal region of a respective one of the first and second arms (62,64) to aid in preventing inadvertently shearing a material being clamp by the distal clamp (98).  Note claim 7 requires only “one of” (see line 4 of the claim) the limitations cited in the subparagraphs.
	
    PNG
    media_image1.png
    424
    771
    media_image1.png
    Greyscale

           Regarding claim 13, each of MacLain’s shields (S1,S2) blocks material from entering between the distal tang blades (94,96) until the tool (60) is opened past a minimum cutting angle. 
           Regarding claim 18, MacLain’s tool further comprises a medial open wrench (84) defined in one of the first and arms (62,64) with contours to engage a plurality of nut sizes. 
Regarding claim 19, MacLain discloses a multi-purpose tool (60, see Fig.4) comprising: 
          a first arm (62) and a second arm (64) attached at a pivot (16);
          a distal clamp (98) on the first and second arms (62,64) on a distal side of the pivot (16);  
          a first distal tang blade (94, see Fig.5) and a second distal tang blade (96) spacing the distal clamp (98) from the pivot (16); and 
          a first shield (S1, see the annotated Fig.6) on the first arm (62) spaced between the distal clamp (98) and the first distal tang blade (94), the first shield (S1) aiding in preventing inadvertently shearing a material being clamped by the distal clamp (98) substantially as claimed except for a terminal blade.
          Smith teaches it is desirable to provide a multi-purpose tool (100) with a terminal blade (27) to facilitate cutting an object by a pulling action (see paragraph [0033], lines 8-10).
           Thus, it would have been obvious to one skilled in the art to modify MacLain by providing a terminal blade protruding from a distal end of one of the arms (62,64) to add an additional function to the multi-purpose tool (60) as taught by Smith.       
3.        Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MacLain (U.S. Patent Application Publication No. 2006/0236823) in view of Smith (U.S. Patent Application Publication No. 2009/0000127) as applied to claim 4 above, and further in view of Couto (U.S. Patent No. 4,028,756).
           Regarding claims 8 and 9, MacLain’s tool as modified above shows all the claimed limitations except each arm (62,64) lacks a graduated surface display.

           In view of Couto’s teaching, it would have been obvious to one skilled in the art to further modify MacLain by providing each arms (62,64) with a graduated surface display at its proximal portion for the advantage set forth.
4.       Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over MacLain (U.S. Patent Application Publication No. 2006/0236823) in view of Smith (U.S. Patent Application Publication No. 2009/0000127) as applied to claim 4 above, and further in view of Pelton (U.S. Patent No. 8,707,490).
          Regarding claims 10 and 11, MacLain’s tool (60) as modified above shows all the claimed limitations except it lacks additional features.
         Pelton teaches it is desirable to provide a tool (see Fig.8B) with additional features which comprise an opener (104a), a wrench (183) and a hex bit adapter (182) depending on the desired functionality (see column 6, lines 38-47).
         Therefore, it would have been obvious to one of ordinary skill in the art to further modify MacLain by providing the tool (60) with additional features such as an opener, a wrench and a hex bit adapter for adding additional functionalities to the tool as taught by Pelton.  The claimed locations for the opener, the wrench, and the hex bit adapter are deemed to be an obvious matter of design choice so long as they provide accessibility to a user.  
5.       Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over MacLain (U.S. Patent Application Publication No. 2006/0236823) in view of Smith (U.S. Patent Application Publication No. 2009/0000127) as applied to claim 4 above, and Drake et al. (U.S. Patent Application Publication No. 2006/0052818, hereinafter “Drake”).
           Regarding claims 14-16, MacLain’s tool (60) as modified above shows all the claimed structure except it lacks a catch of specifically claimed type for releasably retaining the tool (60) in a closed position.
           Drake shows a tool (10) having a catch which releasable retains the tool (10) in a closed position (see Fig.1), wherein the catch comprises a catch arm (34) attached to a first arm (20) of the tool (10) that engages a bar (54) attached to a second arm (22) of the tool (10), the catch further comprise a pair of locking arms (80,90) with one or more releasable interlocking ratchets (82,92) on each locking arm (89,90). 
           Thus, it would have been obvious to one of ordinary skill in the art to further modify MacLain by providing the tool with a catch such as that of Drake’s to facilitate releasably retaining the tool in a closed position when not in use as taught by Drakes.
6.       Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over MacLain (U.S. Patent Application Publication No. 2006/0236823) in view of Smith (U.S. Patent Application Publication No. 2009/0000127) as applied to claim 4 above, and further in view of Carapellotti (U.S. Patent No. 2,778,254).
          Regarding claim 17, MacLain’s multi-purpose tool (60) as modified above shows all the claimed limitations except the arms (62,64) lack bite walls and angular wrench housing.
            Carapellotti shows a multi-purpose tool comprising two arms (see Figs.1-2) each equipped with bite walls (10,11) on their respective surfaces, the bite walls (10,11) 
           Thus, it would have been obvious to one skilled in the art to further modify MacLain’s multi-purpose tool (60) by providing the arms (62,64) with bite walls forming a wrench housing to add an additional function to the multi-purpose tool as taught by Carapellotti. 
          MacLain as modified above has the wrench housing in a “curvilinear” form as taught by Carapellotti (see column 1, lines 64-65) rather than “angular” form as claimed.         Examiner notes that such wrench housing can come in an infinite variety of shapes and still performs the same function.  There is no criticality to the exact shape, so long as it performs the requisite function.  As set forth by the court in In re Dailey, 149 USPQ 47 and discussed in MPEP 2144.04 IV (B), the exact shape of an object is only patentable inasmuch as it has function not shown by the prior art.  In this case, the general concept of having a wrench housing for receiving an object to be turned is clearly displayed by Carapellotti, and it would have been obvious to one skill in the art to have made the curvilinear wrench housing of MacLain’s modified tool (60) of most any shape including the claimed “angular”, so long as it performs the function of gripping/receiving an object to be turned.     
7.       Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MacLain (U.S. Patent Application Publication No. 2006/0236823) in view of Smith (U.S. Patent Application Publication No. 2009/0000127) and of Pelton (U.S. Patent No. 8,707,490).
          Regarding claim 20, MacLain discloses a multi-purpose tool (60, see Fig.4) comprising: 

          a proximal clamp (104) on a proximal side of the pivot (16);
          a distal clamp (98) on a distal side of the pivot (16);  
          a first distal tang blade (94, see Fig.6) and a second distal tang blade (96) spacing the distal clamp (98) from the pivot (16);   
          the distal clamp (98) including:
                a first jaw (100) on the first arm (62) and a second jaw (102) on the second arm (64), with each of the first and second jaws (100,102) at least partially contacting each other when the tool (60) is in a closed position, and
                a first housing grasp (86) on the first arm (62) and a second housing grasp (88) on the second arm (64), with each of the first and second jaws (100,102) at least partially contacting each other when the tool (60) is in the closed position; and 
          one of a first shield (S1, see annotated Fig.6 above), a second shield (S2), and the first and second shields (S1,S2) on a distal region of a respective one of the first and second arms (62,64) to aid in preventing inadvertently shearing a material being clamped by the distal clamp (98) substantially as claimed except MacLain’s tool (60)  lacks a terminal blade, a recessed knife, and additional features.
          Smith teaches it is desirable to provide a multi-purpose tool (100) with a terminal blade (27) to facilitate cutting an object by a pulling action (see paragraph [0033], lines 8-10), and a recessed knife (45) attached to a hip (40), the hip (40) being adjacent to a finger handle (12) to facilitate cutting a material by slicing action (see paragraph [0036], lines 4-10).

            Pelton teaches it is desirable to provide a tool (see Fig.8B) with additional features which comprise an opener (104a), a wrench (183) and a hex bit adapter (182) depending on the desired functionality (see column 6, lines 38-47).
           Therefore, it would have been obvious to one of ordinary skill in the art to further modify MacLain by providing the tool (60) with additional features such as an opener, a wrench and a hex bit adapter for adding additional functionalities to the tool as taught by Pelton.  The claimed locations for the opener, the wrench, and the hex bit adapter are deemed to be an obvious matter of design choice so long as they provide accessibility to a user.  

Remarks
          Claims 1-20 stand rejected as set forth.  It is noted, in the amendment filed on 3/29/2021, there is no changes made to any of the pending claims and no arguments regarding the claim objection/rejection are presented.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724